IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 95-20274
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       JOHN ADDISON BALLIS,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-92-CR-85-1)


                           July 17, 1996

Before JOHNSON, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     John Anderson Ballis argues the district court abused its

discretion by finding that his failure to file a timely notice of

appeal was not due to excusable neglect.    Ballis was attempting to
appeal the district court’s order of April 3, 1995, dismissing his

motion for a reduction of sentence under former FED R. CRIM. P. 35.

Despite numerous opportunities to do so, Ballis has failed to offer

any reason for his failure to timely file his notice of appeal

when--by his own admission--he did receive the district court’s



    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
order on the tenth and final day to make a timely response.   Under

such circumstances we cannot say that the district court abused its

discretion in failing to find excusable neglect on the part of

Ballis.     See United States v. Clark, 51 F.3d 42, 43 (5th Cir.

1995).

AFFIRMED.




                                2